ORDER

This matter came before the Court on the Petition of the Attorney Grievance Commission of Maryland and Respondent, Lorenzo Randle, to suspend the Respondent from the practice of law for a period of sixty days, commencing November 2, 1998.
The Court, having considered the Petition, it is this 21st day of October, 1998,
ORDERED that Respondent, Lorenzo Randle, be and he is hereby suspended from the practice of law in the State of Maryland for a period of sixty days, effective Monday, November 2,1998, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Lorenzo Randle, from the register of attorneys in this Court, in accordance with Maryland Rule 16-713.